


Exhibit 10.2

 

SEPARATION AGREEMENT

 

AGREEMENT entered into as of the 13th day of January 2006, by and between THOMAS
C. EDWARDS, Ph.D., residing at 1426 Gleneagles Way, Rockledge, FL 32955
(“Edwards”) and DYNECO CORPORATION, a Minnesota corporation, having an office at
564 International Drive, Rockledge, Florida 32955 (“DynEco”).

 

W I T N E S S E T H:

 

WHEREAS, Edwards and DynEco are parties to a certain Employment Agreement dated
as of January 1, 2004, as same may have been amended or modified (the
“Employment Agreement”); and

 

WHEREAS, Edwards and DynEco are parties to a certain Exclusive Patent License
and Know-How Agreement dated January 1, 2004, as same may have been amended or
modified (the “Patent License Agreement”); and

 

WHEREAS, Edwards and DynEco desire to terminate the Employment Agreement and the
parties’ obligations thereunder, upon the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties hereto,
intending to be legally bound, agree as follows:

 

1.            Termination of Employment Agreement. The Employment Agreement is
hereby terminated and shall cease to be of any further force or effect, and
neither Edwards nor DynEco shall have any further obligation thereunder. Any
other agreement pursuant to which Edwards is or has been employed by DynEco or
under which his services have been provided to DynEco (the “Other Agreements”)
are similarly terminated and shall cease to be of any further force or effect,
and neither Edwards nor DynEco shall have any further obligation thereunder.

 

2.            Waiver of Unpaid Salary and Other Compensation. Edwards hereby
irrevocably waives, forfeits and relinquishes any right to receive accrued,
deferred or otherwise unpaid salary under the Employment Agreement and the Other
Agreements. Edwards hereby confirms that, except as otherwise specifically set
forth in this Agreement, he is not entitled to receive any compensation from
DynEco relating to services previously rendered to or on behalf of DynEco,
whether accrued, deferred, contingent or otherwise, and is not entitled to share
or participate in any future revenues and/or profits of DynEco.

 

3.            Patent License Agreement. The Patent License Agreement is not
affected by the terms and conditions of this Agreement; however, the parties
confirm and acknowledge that the Patent License Agreement is, contemporaneous
herewith, being modified by Edwards and DynEco pursuant to separate agreement of
even date herewith.

 

 


--------------------------------------------------------------------------------



 

 

4.            Waiver of Certain Rights to Intellectual Property. DynEco hereby
irrevocably waives, forfeits and relinquishes any right, title or interest it
may have in and to any intellectual property created by Edwards during the term
of his employment by DynEco, other than intellectual property that is the
subject of the Patent License Agreement.

 

5.            Assignment and Assumption of Rockledge Lease. DynEco hereby sells,
assigns, transfers and conveys to Edwards all of DynEco’s right, title and
interest in and to a certain lease covering DynEco’s current facilities at 564
International Place, Rockledge, Florida (the “Rockledge Lease”). Edwards hereby
assumes all of DynEco’s obligations under the Rockledge Lease from and after the
date hereof and indemnifies and holds DynEco harmless from and against any and
all liabilities under the Rockledge Lease incurred from and after the date
hereof. DynEco hereby indemnifies and holds Edwards harmless from and against
any and all liabilities under the Rockledge Lease incurred prior to the date
hereof.

 

6.            Furniture, Fixtures and Equipment. DynEco hereby sells, assigns,
transfers and conveys to Edwards all of DynEco’s right, title and interest in
and to the furniture, property and equipment currently situated at DynEco’s
facilities at 564 International Place, Rockledge, Florida (the “Rockledge
Equipment”). Edwards hereby assumes all of DynEco’s obligations under the
Rockledge Equipment from and after the date hereof and indemnifies and holds
DynEco harmless from and against any and all liabilities relating to the
Rockledge Equipment incurred from and after the date hereof. DynEco hereby
indemnifies and holds Edwards harmless from and against any and all liabilities
relating to the Rockledge Equipment incurred prior to the date hereof.

 

7.            Outstanding Options and Warrants. This Agreement shall not affect
any options or warrants outstanding on the date hereof under which Edwards has
the right to purchase or otherwise acquire any securities of DynEco, whether or
not such options and/or warrants were issued under the Employment Agreement, the
Other Agreements or any other agreement between Edwards and DynEco. All such
options and/or warrants shall continue in full force and effect in accordance
with the terms and conditions thereof.

 

8.            Entire Agreement; Amendments. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof. This
Agreement may not be amended or modified except in a writing signed by Edwards
and DynEco.

 

9.            Notices. Any notice given under this Agreement shall be sent by
reputable overnight courier service, facsimile transmission or United States
Mail to the parties at their addresses or facsimile numbers set forth below or
at such other address or number as may be furnished in writing in accordance
with the notice provisions hereof. Notice shall be deemed to have been given (a)
on the date of delivery if sent by courier service, (b) on the date reflected on
printed proof of transmission if sent by facsimile transmission or (c) three
days following the date deposited in the United States Mail.

 

If to Edwards:

 

 

Thomas C. Edwards, Ph.D.

 

1426 Gleneagles Way

 

Rockledge, FL 32955

 

Facsimile: (321) 639-6897

 

 

2

 


--------------------------------------------------------------------------------



 

 

If to DynEco:

 

 

DynEco Corporation

 

 

2203 N. Lois Avenue, Suite 904

Tampa, FL 33611

 

Facsimile: (727) 864-1010

 

10.          Governing Law; Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of Florida, without regard to
the conflicts of law provisions thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
Counties of Palm Beach and Hillsborough, State of Florida, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such courts, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this agreement in that jurisdiction or the validity or
enforceability of any provision of this agreement in any other jurisdiction.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY.

 

11.          Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.

 

12.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.

 

13.          Successors, Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns,
heirs and legal representatives.

 

 

3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

/s/ Dr. Thomas C. Edwards

 

Dr. Thomas C. Edwards

 

 

 

 

 

DYNECO CORPORATION

 

 

 

By:

/s/ Leonard Sculler

 

 

Leonard Sculler, Director

 

 

 

4

 

 

--------------------------------------------------------------------------------